Title: Order of March from Whitemarsh, Pennsylvania, 10 December 1777
From: Sullivan, John
To: Washington, George



[10 December 1777]

To his Excellency Gen. Washington Commander in Chief of the American Army.
Persuant to your Excellency’s Orders We have consider’d upon a proper Order of March for the Army in crossing the Schulkill & recommend that the Troops march in the following Order Viz. Part of Pennsylvania Militia under Potter first.

1st Maryland Brigade
2d  do  do
1st Pennsylvania
2d  do
Poor
Maxwell
Conway
Woodford
Scott
Huntingdon
Varnum
North Carolina

Glover
Learned
Patterson
Weedon
Muhlenberg
Maryland Militia, Rifle Corps

The Baggage Stores and Park of Artillery to cross at Sweeds Ford setting off at least two hours before the Army marches—The Baggage to march in the following Order Viz. 1st Quartermaster’s Stores. 2dly Commissary’s Stores. 3dly The Baggage of the respective Brigades in the same order as the Troops march: The whole to be preceded by the Artillery Park and attended by the Artificers of the Army—One Brigade to cross before the Army, & pass down some Miles towards the Enemy on the other Side Schulkil and take post on the Road leading from the middle Ferry between the Enemy and the main Army. Two covering Parties of five hundred Men each to pass down the Ridge Road & German Town Roads to watch the Motions of the Enemy. One Regiment of Horse to go with each of those Parties. The other two Regiments to march in front of the main Army.
Jno. Sullivanin behalf of the whole
A party of one hundred men under the command of a Major to precede the Army after the rout is fixt, and repair the little foot bridges—and cover the wet places—the party to be furnished with Axes for that purpose.
The brigade that is to be sent into the Jerseys to serve as a covering party on this side the Schuylkill and if there is no intelligence that renders it necessary for them to cross the River to remain on this side until orderd into the Jerseys.
The first days march the head of the Column to reach the Lancaster road—the Engineers and Major General of the Day to examin the ground to encamp upon. to set off tomorrow morning if the Army marches tomorrow.
G—Potters militia to cross with the Army over the Schuylkill, but to recross it again when the Brigade of Continental troops leaves the ground to go into the Jerseys—the whole of the Pensylvenea Militia to act collectively between the Delaware and the Schuylkill. Head Quarters to be near or at the cross Roads—Guards to be established to cut of Provision going into the City.
The boats fited for carriages—to be brought to Wilmington on Carriages—the others to be carried to Easton.

The troops sent into the Jerseys to take post at Mount Holly.
The baggage to cross the River under the direction of the quarter Master at the most convenient fords to keep the back roads in the rear of the Army.
Ferries to be established with the slideing roops upon the Bethlehem plan—across the Schuylkill about twenty or thirty Miles above the City.
The following disposition to be made of the Horse—one Troop in the Jerseys the remainder of a Regiment to act with the Pensylvania Militia. The rest of the light Horse to be with the Main Army on the other side of the Schuylkill.
The Army to march at four in the morning.
